Citation Nr: 0835398	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran perfected an appeal of the June 2004 
rating determination to the Board.  In a July 2007 decision, 
the Board denied service connection for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2008 
Order, the Court granted a Joint Motion for Remand by VA's 
Acting Secretary and the veteran, through his representative, 
and remanded the matter to the Board for action consistent 
with the motion.  

In October 2008, the veteran, through his representative, 
submitted additional evidence accompanied by a waiver of the 
veteran's right to have this evidence initially considered by 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In accordance with the instructions in the joint motion, 
further development is required prior to adjudicating the 
veteran's claim for service connection of PTSD.
The parties noted that the veteran provided testimony that 
the most horrific stressor he experienced was witnessing the 
severe spinal injury of a fellow serviceman due to a mortar 
attack on his barracks in February or March of 1970.  It was 
noted that the veteran provided his unit (1st Battalion, 44th 
Artillery), its location (Quang Tri province near the DMZ), 
and the approximate date of the mortar attack within a period 
of two months.  The parties agreed that the stressor was 
potentially verifiable, and therefore, efforts should be made 
to verify the occurrence of the claimed stressor through the 
U.S. Army and Joint Services Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to 
verify the claimed stressor of exposure 
to a wounded serviceman from a mortar 
attack on the 1st Battalion, 44th 
Artillery at Quang Tri province in 
February or March of 1970, through the 
JSRRC, or other appropriate depository.  
The depository should be requested to 
provide a copy of the Unit History and 
Lessons Learned of 1st Battalion, 44th 
Artillery for the specified period.

2.  Thereafter, if, and only if, the 
alleged stressor has been verified, the 
veteran should be scheduled for a VA 
examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to the verified service stressor.  
The veteran's claims file should be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
tests deemed necessary, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  Following review of 
the claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran suffers 
from PTSD as a result of the verified 
service stressor. The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  Please readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




